Case 2:20-cr-00089-GMN-EJY Document 48 Filed 02/17/21 Page 1 of 2

 

 

 

 

Co ON DWN PB WwW YO ee

No NH DH NH KH WKY WY WNW WW
eo UF aR ODS § FSF FMP UAaAaR OKT ES

 

 

 

 

 

Y FILED RECEIVED
ENTERED ___ SERVED ON

 

COUNSEL/PARTIES OF RECORD

FEB 17 gCAI

CLERK US DISTRICT COURT
DISTRICT OF NEVAQ
BY: Al _JePury

UC-

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-089-GMN-EJY
Plaintiff, Final Order of Forfeiture
V.
AKILA CHAPPELL-HERSH,

Defendant.

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Akila Chappell-Hersh to
the criminal offenses, forfeiting the property set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Indictment and shown by the United States to have
the requisite nexus to the offenses to which Akila Chappell-Hersh pleaded guilty. Criminal
Indictment, ECF No. 11; Change of Plea, ECF No. 34; Plea Agreement, ECF No. 35;
Preliminary Order of Forfeiture, ECF No. 36.

This Court finds that on the government’s motion, the Court may at any time enter

an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

32.2(b)(2)(C).
The government served every person reasonably identified as a potential claimant in

lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).
///

 

 
Case 2:20-cr-00089-GMN-EJY Document 48 Filed 02/17/21 Page 2 of 2

 

 

 

co ON DO HW PB Ww YO Ye

No NY WY WK KY WH HB HB NH KH
SIA aR OH fF SF COD AAR OHS

 

 

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. a Sig Sauer P229 .40 caliber handgun, bearing serial number AM161602;
2. a Glock 30S .45 caliber handgun, bearing serial number YVT896;
3. 26 rounds of .45 caliber ammunition; and

4. any and all compatible ammunition

(all of which constitutes property).
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be

disposed of according to law.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED (fray /F—_, 2021.

 

GLO . NAVARRO
UNITED’ STATES DISTRICT JUDGE

 

 
